           Case 2:18-cv-02342-APG-VCF Document 26 Filed 08/02/19 Page 1 of 1




1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      LAS VEGAS SKYDIVING ADVENTURES
7     LLC, a Nevada limited-liability company,
8                          Plaintiff,                   2:18-cv-02342-APG-VCF
                                                        ORDER
9     vs.
      GROUPON, INC., a Delaware corporation,
10
                           Defendant.
11

12
            Before the court is Plaintiff’s Motion for Spoliation Sanctions and Sanctions Pursuant to the
13
     Court’s Inherent Authority (ECF NO. 23).
14
            Accordingly,
15
            IT IS HEREBY ORDERED a hearing on Plaintiff’s Motion for Spoliation Sanctions and Sanctions
16
     Pursuant to the Court’s Inherent Authority (ECF NO. 23) is scheduled for 2:00 PM, August 19, 2019, in
17
     Courtroom 3D.
18

19
            DATED this 2nd day of August, 2019.
20
                                                              _________________________
21
                                                              CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25
